DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant’s amendment to claim 5 to obviate the claim objection thereto for the reasons outlined in the last office action mailed 3 May 2021 is acknowledged and accordingly the objection thereto has been withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s amendment to claim 6 to obviate the 35 U.S.C. 112 rejection thereto for the reasons outlined in the last office action mailed 3 May 2021 is acknowledged and accordingly the rejection thereto has been withdrawn.

Response to Arguments
Applicant’s arguments, see Applicant’s remarks, page 6, last paragraph through page 9, first paragraph, filed 22 July 2021, with respect to claim 1 and Applicant’s remarks page 9, second paragraph through page 9, last paragraph, with respect to claim 7 have been fully considered and are persuasive. Accordingly, the rejections of claims 1-10 have been withdrawn.
In particular, as remarked by Applicant, upon further review and consideration of the Shanahan reference, with particular attention to the details in ¶ 61, there does not appear to 
As further remarked by Applicant regarding claim 7, although the claim scopes are different, the claim recites limitations similar to claim 1 and accordingly Shanahan is not considered to disclose or suggestion to modify Shanahan in view of the prior art of record that would results in Applicant’s claimed invention regarding claim 7.

Applicant further argues that each of the claims depending from one of claims 1 or 7 are allowable in the event that each of said claims are allowable.
Regarding the above, the examiner agrees that each of claims 2-6 and 8-10 are, upon further review and consideration of the Shanahan reference in light of Applicant’s arguments regarding claims 1 and 7 above, allowable at least by virtue of ultimately depending from one of claims 1 or 7 that are each indicated allowable for the reasons indicated below.

Reasons For Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan a method of configuring an electromagnetic flowmeter for measuring a flow of fluid in a flow pipe comprising obtaining a first correlation factor between a value of flow rate of the fluid for a calibrated condition of the electromagnetic flowmeter, using a model (emphasis added); obtaining a second correlation factor between a value of flow rate of the fluid flowing in the flow pipe and a value of potential generated between the pair of potential sensing electrodes from the fluid flowing in the flow pipe based on one or more conditions of a site in which the electromagnetic flowmeter is installed, using the model (emphasis added), and adopting at least one of the value of the first correlation factor or the value of the second correlation factor for configuring the electromagnetic flowmeter based on the difference in value between the first correlation factor and the second correlation factor, when considered in combination with the other limitations as recited in the claim.
In particular, as remarked by Applicant in the reply filed 22 July 2021, neither Shanahan nor any of the cited prior art of record fails to teach or suggest to the person of ordinary skill in the art a first correlation factor as defined above, a second correlation factor as defined above, and adopting at least one of the value of the first correlation factor or the second correlation factor for configuring the electromagnetic flowmeter based on the difference in value between the first correlation factor and the second correlation factor. Rather, upon further review and consideration of Shanahan, with particular attention to details in ¶ 61 which suggests that mathematical calibrations may be used in addition to k-factor values as further described in ¶ 62, it appears that the cited prior art of record fails to teach the particular first and second correlation factors claimed in claim 1 and therefore the claim is indicated allowable over the cited prior art of record.

As to claim 7: The claim is drawn to a system for configuring an electromagnetic flowmeter and recites features largely similar to claim 1 and therefore is indicated allowable for reasons similar to claim 1 above and is not repeated herein for brevity.
As to claims 2-6 and 8-10: Each of said claims depends ultimately from one of claims 1 or 7 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856